Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENT
Supplemental amendment filed on April 28, 2021 has been entered. 
Claims 1-55 had been previously cancelled.
Claim 60-63 are currently cancelled.
Claims 56-59 are allowed.

The Examiner’s statement of reasons for allowance:  
  The prior art does not anticipate, teach or suggest the novel chimeric antigen receptor (CAR) comprising single chain antibody binding to the MUC1-C/ECD of SEQ ID NO: 2, wherein the single chain antibody comprising variable heavy chain CDRs1-3 of SEQ ID NO: 76-78 and variable light chain CDRs1-3 of SEQ ID NO: 79-81.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:00am-4:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LEI YAO/Primary Examiner, Art Unit 1642